Opinión disidente emitida por el
Juez Asociado Señor Co-lón Pérez.
Aunque pusieran silencio a las len-guas, no lo pudieran poner a las plu-mas; ellas en libertad dan a entender lo que en el alma está encerrado
—Miguel de Cervantes
Hoy, al resolver que cientos de electores deben ser tra-tados como personas con impedimentos de movilidad (en-camados), a pesar de que éstos no acreditaron adecuada-mente tal hecho ante la Comisión Estatal Elecciones (en adelante, “C.E.E.”), una mayoría de este Tribunal —desvir-tuando las controversias ante nuestra consideración— le imprime, innecesariamente, la primera mancha al proceso electoral que se avecina. Al así hacerlo, derrotan con su actuación las garantías de pureza procesal en las que hasta hoy —en dicho tema— descansaba nuestro ordena-miento electoral.
En un episodio lamentable y vergonzoso en la historia de este Alto Foro Judicial, y con el único propósito de al-canzar el resultado deseado, cinco jueces de este Tribunal figuran hechos donde no los hay, evalúan prueba que no existe e ignoran las verdaderas controversias ante su consideración.
Por no estar de acuerdo con este atentado a la Democra-cia puertorriqueña, que desde ya tiene el efecto de que un partido político manipule los resultados del evento electoral a celebrarse el próximo martes 8 de noviembre de 2016, nos vemos en la obligación de disentir. Veamos.
1—i
Es una norma arraigada en nuestro ordenamiento jurí-dico que “el derecho al voto es la más preciada de las pre-*813rrogativas del pueblo, porque es a través del voto que el pueblo ejerce su poder soberano y expresa su voluntad”. (Énfasis nuestro). P.P.D. v. Admor. Gen. de Elecciones, 111 DPR 199, 207 (1981).
En nuestra jurisdicción, el derecho al voto se deriva de varias fuentes: el derecho natural de todos los seres huma-nos a elegir sus gobiernos; la Constitución de Estados Uni-dos de América; la Constitución del Estado Libre Asociado de Puerto Rico, que consagra el derecho al sufragio universal, igual, secreto, directo y libre, a través del cual cada ciudadano puede emitir el voto con arreglo a los dictados de su conciencia, y los estatutos que imparten utilidad a las disposiciones constitucionales. Véase Art. 2.002 de la Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA see. 4002.
En conformidad con lo anterior, el ente encargado de conducir los procesos electorales que se llevan a cabo en el País lo es la Comisión Estatal de Elecciones (CEE). Véase Art. 3.001 de la Ley Electoral, 16 LPRA see. 4011. La CEE es la responsable de planificar, organizar, estructurar, diri-gir y supervisar el organismo electoral, así como todos los procedimientos de naturaleza electoral que, conforme a la Ley Electoral y sus reglamentos, rigen cualquier elección a celebrarse en Puerto Rico. íd. En el desempeño de tal fun-ción, la CEE tiene, entre otros, los deberes siguientes:
(Z) Aprobar y adoptar las reglas y reglamentos que fueren necesarios para implantar las disposiciones de este subtítulo bajo su jurisdicción, los cuales tendrán vigencia, previa notifi-cación al Gobernador y a la Asamblea Legislativa de Puerto Rico mediante publicación al efecto en dos (2) periódicos de circulación general, dos (2) veces en un período de dos (2) se-manas, sin que sea necesario el cumplimiento de las disposi-ciones de las sees. 2101 et seq. del Título 3; denominadas “Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico”; [...]
(m) Desarrollar un plan de acción afirmativa y aprobar los reglamentos para facilitar el ejercicio del derecho al voto de las personas con impedimento. (Enfasis nuestro). Art. 3.002 de la Ley Electoral, 16 LPRA sec. 4012(Z) y (m).
*814Cónsono con lo anterior, y en aras de facilitar el ejercicio del derecho al voto de las personas con impedimentos, el Art. 9.039(m) de la Ley Electoral, 16 LPRA see. 4179, esta-blece que tendrán derecho a votar voluntariamente, me-diante el proceso de voto adelantado, los electores califica-dos que se encuentren en Puerto Rico en cualquiera de las categorías que se mencionan a continuación:
(m) Las personas con impedimentos de movilidad (encama-dos) que cualifiquen como electores de fácil acceso en el domicilio. La Comisión Local será responsable de verificar, evaluar y aprobar la solicitud, conforme al reglamento aplicable. Los miembros de las Juntas de Inscripción Perma-nente deberán grabar la solicitud como una transacción de fácil acceso. La Junta Administrativa del Voto Ausente (JAVA) será responsable de trabajar la votación como voto adelantado y la adjudicación de estos votos.

Para los casos que soliciten el voto adelantado por la causal de algún tipo de condición médica que le impida asistir a su colegio de votación, la Comisión proveerá un formulario para que el médico de cabecera o d.e tratamiento del elector certifi-que: que el elector presenta un problema de movilidad física que sea de tal naturaleza que le impida acudir a su centro de votación.

La Comisión será responsable de reglamentar la manera en que se establecerá el procedimiento a seguir para garantizar el voto de las personas con impedimento de movilidad (encamados). En este procedimiento se trabajará la votación como voto adelantado bajo la supervisión de la Junta Adminis-trativa del Voto Ausente (JAVA) y coordinado por la Junta de Inscripción Permanente (JIP). Dicho proceso de voto adelan-tado comenzará diez (10) días previos a las elecciones genera-les y terminará por lo menos un día antes de la fecha de las elecciones generales para lo que se crearán subjuntas bajo la supervisión de la Junta de Inscripción Permanente.
Este proceso de voto adelantado será administrado por una Junta de Balance Electoral, la cual garantiza la identidad del elector, que las papeletas las reciba en blanco y que el elector ejerce el voto de forma independiente y secreta de conformidad con lo dispuesto en este subtítulo y en el Reglamento de Voto Adelantado.
La Junta de Colegio tendrá la responsabilidad afirmativa de garantizar que el elector tiene la capacidad para consentir y que ejerce el voto en forma secreta. La capacidad para consen-tir es una mediante la cual el elector debe poder de forma *815individual y voluntaria comunicarse mediante cualesquiera de los siguientes mecanismos: la expresión oral, escrita y señales o gestos corporales afirmativos iguales o parecidos a los que utilizan las personas con problemas del habla, audición y visión. También implicará que el elector libremente y sin co-acción es quien ejerce el voto de forma independiente y secreta. (Énfasis nuestro).
Al respecto, y en lo referente a la solicitud de voto ade-lantado, el Art, 9.040 de la Ley Electoral, 16 LPRA see. 4180, añade que
[e]l voto adelantado tendrá que solicitarse para cada elección mediante formulario y evidencia acreditativa, según la Comi-sión disponga por reglamento. El término para solicitar el voto por adelantado será a la fecha del cierre del Registro General de Electores para la elección correspondiente. No obstante esto, las personas que se encuentren en una de las categorías de los incisos (f), (k) y (/) de la see. 4179 de este título podrán solicitar el voto adelantado mediante formulario y evidencia acreditativa hasta no más tarde de quince (15) días previo al evento electoral. (Énfasis nuestro).
Así las cosas, y a tenor de la facultad otorgada por la Ley Electoral, la CEE aprobó el Reglamento de Voto Au-sente y Voto Adelantado de Primarias 2016 y Elecciones Generales 2016 (Reglamento) de 25 de mayo de 2016. En esencia, y en cuanto al tema de las personas con impedi-mentos de movilidad (encamados), en la Sección 6.6(a) del Reglamento se reproduce in extenso lo dispuesto en el Art. 9.039(m) de la Ley Electoral, supra.
Por otra parte, en virtud de las disposiciones legales antes señaladas, la CEE también promulgó el Manual de Procedimientos para el Voto Adelantado en el Colegio de Fácil Acceso en el Domicilio para las Elecciones Generales 2016 de 11 de agosto de 2016 (Manual), el cual recoge los requisitos y criterios para que un elector se pueda acoger a este tipo o modalidad de voto. A su vez, el Manual establece los deberes y las funciones de las Comisiones Locales de Elecciones, los Oficiales de Inscripción y la Junta Adminis-trativa del Voto Ausente y Voto Adelantado (JAVA). Según *816surge de su Introducción, los procedimientos allí estableci-dos tienen como propósito
[...] garantizar a los electores del Colegio de Fácil Acceso en el Domicilio su derecho al voto libre y secreto. Además, esta-blecen los mecanismos necesarios para que el proceso de vota-ción sea uno transparente y justo para todos los partidos polí-ticos y candidatos a puestos electivos en las Elecciones Generales de 2016. Manual, pág. 2.
Las Cláusulas A, B, G y H del Manual son de particular importancia para la correcta disposición de las controver-sias ante nos, pues en éstas se establece claramente el pro-cedimiento que debe seguirse desde que un elector solicita votar en el Colegio de Fácil Acceso en el Domicilio hasta que dicha solicitud se aprueba o se deniega. Estas cláusu-las disponen de la forma siguiente:
A. Requisitos para solicitar votar en el Colegio de Fácil Acceso en el Domicilio
Podrán solicitar votar en el Colegio de Fácil Acceso en el Domicilio, aquellos electores con impedimentos de movilidad para acudir a su colegio de votación el martes, 8 de noviembre de 2016. Conforme a la Ley Electoral y el Reglamento de Voto Ausente y Adelantado deberá ser un elector activo y aparecer en el registro general de electores para las elecciones del 2016. La JAVA distribuirá el documento con la solicitud y certifica-ción médica donde indique que el elector presenta problemas de movilidad. Dicha solicitud estará disponible en las JIP y en la página web de la Comisión [...]
B. Solicitud del Colegio de Fácil Acceso en el Domicilio
El elector, a través de una persona de su confianza, gestio-nará en la Junta de Inscripción Permanente (JIP) o en la pá-gina electrónica de la Comisión la solicitud para [v]otar en el Colegio de Fácil Acceso en el [d]omicilio. Dicha solicitud será certificada por su médico de cabecera o médico de tratamiento y se someterá en la JIP. La solicitud tendrá que ser firmada por el elector, salvo que tenga impedimentos que no le permitan firmar o que no sepa leer o escribir. En este caso podrá hacer una marca y alguna persona autorizada por él certificará este hecho con su firma como testigo en el espacio que a estos fines *817provee la solicitud.
[[Image here]]
G. Rechazo de Solicitud
En caso de que la solicitud de voto a domicilio no sea apro-bada, la Comisión Local autorizará a dicho elector a votar en el colegio de fácil acceso en el centro de votación. La JIP pro-cederá a grabar dicha solicitud conforme fue aprobada por la Comisión Local. No obstante, para grabar la solicitud, la JIP deberá esperar a que transcurra y sea final el proceso de ape-lación que se dispone en el Inciso (H) de este Manual. De la JIP no poder realizar la grabación que corresponda, por haber pasado la fecha límite para esto, deberán remitir el caso al Secretario de la Comisión para que se realice la Certificación de inclusión o exclusión que corresponda.
H. Proceso de Apelación
En caso de rechazo de su solicitud, cualquier elector afectado tendrá cinco (5) días laborables a partir de la fecha del recibo de la notificación negativa para apelar la decisión. La apelación deberá hacerse por escrito y dirigida al Secretario, quien la pre-sentará a la Comisión a la mayor brevedad posible. La Comi-sión notificará al elector y a la Comisión Local la decisión. De resultar adversa al elector, éste tendrá el derecho de apelar ante el Tribunal de Primera Instancia conforme al Artículo 5.005 de la Ley Electoral. (Énfasis nuestro). Manual, págs. 3-6.
Es decir, a la luz de la normativa constitucional, legal y reglamentaria antes expuesta, en palabras sencillas, pode-mos colegir que, para poder votar en el Colegio de Fácil Acceso en el Domicilio: (1) el elector debe solicitarlo; (2) su médico de cabecera o de tratamiento debe visitar y certificar que el elector cualifica para el voto a domicilio debido a su condición de salud’, (3) la CEE o sus organismos debe veri-ficar la información, y (4) una junta, con representación de todos los partidos políticos debidamente inscritos, debe vi-sitar al elector para tomarle el voto.
En cuanto al asunto medular en controversia, la defini-ciones adoptadas por la CEE para el término “médico de cabecera” —“profesional de la salud que tiene una relación de continuidad con el paciente al que le atiende alguna *818condición [sic] médica”—(1) o “médico de tratamiento” —“profesional de la salud (médico) que atiende la condi-ción médica del paciente que le impide acudir a su centro de votación”—(2) responden al desarrollo que ha tenido dicho concepto en la jurisdicción federal en un contexto par-ticularmente similar al de autos. Asimismo, dichas defini-ciones responden a concepciones aceptadas en la academia. Nos explicamos.
El término “médico de cabecera” ha sido definido como “[e]l que asiste especialmente y de continuo al enfermo”. (Énfasis nuestro). Diccionario terminológico de ciencias mé-dicas, 12ma ed., Barcelona, Salvat Editores, 1984, pág. 682. Véase, además, Enciclopedia de medicina y enfermería Mosby, España, Eds. Océano, 1992, Vol. 2.
Por su parte, el Reglamento para Implantar las Dispo-siciones de la Ley Número 194 de 25 de agosto de 2000, según enmendada Carta de Derechos y Responsabilidades del Paciente de Puerto Rico, Reglamento del Departa-mento de Estado Núm. 7617 de 21 de noviembre de 2008 (Reglamento Núm. 7617), establece en su artículo séptimo, que el “médico primario”, también conocido como “médico de cabecera”, tiene la responsabilidad, entre otras, de pro-veer continuidad de cuidado al paciente. Art. 7(50) del Re-glamento Núm. 7617, pág. 8
En la misma línea, el “médico de tratamiento” es quien provee tratamiento o evaluación médica como parte de la relación médico-paciente. En forma análoga, en el ámbito federal, el Code of Federal Regulations así lo ha definido en el contexto de los procesos ante la Administración del Se-guro Social:(3)
Treating source means your own physician, psychologist, or *819other acceptable medical source who provides you, or has provided you, with medical treatment or evaluation and who has, or has had, an ongoing treatment relationship with you. Generally, we will consider that you have an ongoing treatment relationship with an acceptable medical source when the medical evidence establishes that you see, or have seen, the source with a frequency consistent with accepted medical practice for the type of treatment and/or evaluation required for your medical condition(s). We may consider an acceptable medical source who has treated or evaluated you only a few times or only after long intervals (e.g., twice a year) to be your treating source if the nature and frequency of the treatment or evaluation is typical for your condition(s). We will not consider an acceptable medical source to be your treating source if your relationship with the source is not based on your medical need for treatment or evaluation, but solely on your need to obtain a report in support of your claim for disability. In such a case, we will consider the acceptable medical source to be a non treating source. (Énfasis nuestro y en el original). 20 CFR see. 404.1502.
Como vemos, ambos conceptos —médico de cabecera y médico de tratamiento— necesariamente implican la exis-tencia de una relación previa médico-paciente. En este sen-tido, hacemos referencia al desarrollo que ha tenido dicho concepto en la jurisdicción federal: Murphy v. Astrue, 2011 WL 334316, *3 (D. Colo. 2011) (un periodo de tratamiento médico durante un mes es considerado un periodo breve que no cualifica al médico como uno de tratamiento); Hunter v. Barnhart, 210 Fed. Appx. 753 (10mo Cir. 2006) (un médico que examina a un paciente una sola vez y solo pro-vee información médica relacionada con un periodo de tiempo objeto de una controversia, no cualifica como mé-dico de tratamiento); Doyal v. Barnhart, 331 F.3d 758, 762 (10mo Cir. 2003) (la opinión de un médico de tratamiento merece un peso particular basado en una relación de dura-ción y frecuencia); Guyton v. Apfel, 20 F.Supp.2d 156, 167 esc. 11 (D. Mass. 1998) (que cita con aprobación la defini-ción del término treating source, según codificada por la Administración del Seguro Social, 20 CFR see. 404.1502, a saber: “[the patient’s] own physician or psychologist who *820has provided [him or her] with medical treatment or evaluation and who has or has had an ongoing relationship with [her or him]” [énfasis nuestro]); Weiler v. Shalala, 922 F.Supp. 689, 696 (D. Mass. 1996) (que cita con aprobación la definición del término treating physician, según codifi-cada por la Administración del Seguro Social); Murray v. Heckler, 722 F.2d 499, 501-502 (9no Cir. 1983) (en el que se resolvió que un módico de tratamiento tiene una mejor oportunidad de observar al paciente, vis a vis un médico que no es de tratamiento). Véase, además, Knight v. Astrue, 32 F.Supp.3d 210 (N.D. N.Y. 2012).
A lo anterior debemos añadir que el lenguaje de la Ley Electoral requiere que el médico que certifique sea el médico del elector. Definitivamente, esto demuestra que el médico que se encargue de certificar la solicitud de voto adelantado en el domicilio no puede ser cualquier persona. La relación previa o posterior con el paciente es necesaria y obligatoria.
Es, precisamente, a la luz de este marco jurídico que de-bemos disponer de las controversias ante nuestra consideración. En ese sentido, no tenemos duda de que, en el caso de autos, el proceso llevado a cabo para determinar quiénes podían votar en el Colegio de Fácil Acceso en el Domicilio fue cuidadosamente resguardado y seguido al pie de la letra por la CEE y confirmado prácticamente en su totalidad por la Comisionada Especial. No existe razón en derecho que nos mueva a alejarnos de sus recomendaciones. Nos explicamos.
h-H I—!
En el presente caso, el pasado 28 de octubre de 2016 el Comisionado Electoral del Partido Nuevo Progresista, Ledo. Aníbal Vega Borges (Comisionado Electoral del PNP), nos solicitó que, desde este estrado apelativo de úl-tima instancia, expidiéramos un recurso de certificación in-trajurisdiccional y pasáramos juicio sobre —y autorizára-*821mos— cientos de solicitudes de voto adelantado a domicilio de personas con impedimentos de movilidad (encamados) que, según lo determinó originalmente la CEE tras recibir prueba testifical y documental, no acreditaron adecuada-mente que debían ser tratadas como personas encamadas. Ello a tenor de lo dispuesto en el Art. 9.039(m) de la Ley Electoral, supra, el Reglamento y el Manual.
Entre las alegaciones que consignó la CEE al evaluar las referidas solicitudes llaman la atención, entre otras, las si-guientes: (1) médicos que certificaron las solicitudes no son de cabecera o de tratamiento del elector; (2) solicitudes cer-tificadas por un médico que no tiene good standing; (3) mé-dico que certifica las solicitudes no visitó a los electores y para ello designó a una persona que no es médico; (4) médi-cos que certifican las solicitudes no habían tenido ningún contacto con los electores a los que le certificaron su solici-tud; (5) médicos que efectuaron las certificaciones fueron contratados por un partido político fuera del municipio de residencia del elector; (6) solicitudes certificadas por médi-cos que tenían un conflicto de interés insalvable, pues aspi-raban a puestos electivos en los municipios donde certifica-ban la solicitud; (7) certificación del médico no está cumplimentada; (8) electores que afirman que el médico que certificó su solicitud nunca los visitó; (9) solicitudes no fir-madas por el elector y sin justificación para no hacerlo, y (10) administradora de un hogar de ancianos certificó por carta que el médico que firmó las solicitudes de un grupo de electores que están bajo su cuidado no los visitó y ella tam-poco los eonoce.(4)
Los municipios (Precintos Electorales) afectados por esta determinación fueron: Utuado (Precinto 054); Arecibo (Precinto 027); Añasco (Precinto 040); Las Piedras (Precin-tos 089 y 090); Jayuya (Precintos 056 y 057); Dorado (Pre-cinto 015); San Lorenzo (Precinto 086); Juana Díaz (Pre-cinto 063); Sabana Grande (Precinto 049); Patillas *822(Precinto 091); Orocovis (Precinto 066); Aibonito (Precinto 069), y Ponce (Precinto 061).
En lo pertinente al caso ante nos, el Comisionado Electoral del PNP, además de una alegada falta de notificación de la apelación a los electores, solo cuestionó ante el Tribunal de Primera Instancia las determinaciones de la CEE relacionadas con la definición a los términos médico de ca-becera o médico de tratamiento, el good standing de los médicos que certifican las solicitudes, los médicos contra-tados que certificaron una gran cantidad de solicitudes y las determinaciones que disponen que el problema de mo-vilidad física debe ser de tal naturaleza que impida al elector acudir a su centro de votación. Ajuicio de este Comisio-nado, las determinaciones emitidas por la CEE en cada una de las instancias antes mencionadas fueron livianas y contrarias a los hechos y al derecho, así como dirigidas a despojar a los electores con impedimentos de movilidad (encamados) de su derecho constitucional al voto. El Comi-sionado Electoral del Partido Popular Democrático (Comi-sionado Electoral del PPD), en un pleito independiente, hizo iguales señalamientos en escenarios más limitados. El Tribunal de Primera Instancia consolidó ambos casos.
Así las cosas, y a solicitud del Comisionado Electoral del PNP, este Tribunal —sin jurisdicción para ello—(5) emitió *823una certificación intrajurisdiccional en el caso de epígrafe y designó a la honorable jueza Aileen Navas Auger como Co-misionada Especial con el propósito de que rindiera un In-forme con determinaciones de hecho, conclusiones de dere-cho y recomendaciones sobre las controversias planteadas ante nuestra consideración. Luego de los trámites de rigor, entre los cuales el Comisionado Electoral del PNP y el del PPD llegaron a acuerdos que pusieron fin a diversas con-troversias dentro de este pleito, la Comisionada Especial rindió su Informe respecto a la revisión de las denegacio-nes de las solicitudes de electores correspondientes a los Precintos 089 y 090 de Las Piedras, Precintos 057 y 056 de Jayuya, Precinto 015 de Dorado y Precinto 054 de Utuado. En su Informe emitió varias recomendaciones.(6)
Sobre los Precintos 089 y 090 de Las Piedras, el Precinto 057 de Jayuya y el Precinto 015 de Dorado, en los cuales la CEE denegó la aprobación de las solicitudes por haber es-tado firmadas por médicos que no eran médicos de cabe-cera ni de tratamiento de los solicitantes, se recomendó confirmar la determinación y denegar el recurso de revi-*824sión al no haberse presentado prueba alguna por la cual se deba revocar. (7)
En cuanto al Precinto 054 de Utuado, se nos recomendó revocar la determinación de la CEE, porque no estuvo clara la prueba presentada para establecer que el médico que firmó dichas solicitudes no estaba autorizado a ejercer la medicinad.(8)
Respecto a la impugnación de la aprobación de solicitu-des presentada por el Comisionado Electoral del PPD, en los municipios de Orocovis (Precinto 066) y Aibonito (Pre-cinto 069), en base a la prueba desfilada, la Comisionada recomendó que se revocara la determinación de la CEE. En cuanto al Precinto 066 de Orocovis, su recomendación se debió a que los médicos certificantes no eran médicos de cabecera o de tratamiento. Con relación al Precinto 069 de Aibonito, se nos recomendó revocar únicamente las solici-tudes de los electores Carmen Ana Borelli Aponte, Ana Co-lón Borelli, Carlos Vegilla Colón y Rosa Cartagena Rodrí-guez por haberse sometido prueba directa de que no estaban encamados.(9)
Recibido el Informe, la CEE presentó su alegato ante este Foro. El Comisionado Electoral del PNP también pre-sentó el suyo. De igual forma, comparecieron los Comisio-nados Electorales del PPD, del Partido Independentista Puertorriqueño y el Partido del Pueblo Trabajador en un escrito en conjunto.
Así pues, evaluado en su totalidad el Informe ante nues-tra consideración, así como las recomendaciones que con-tiene y los alegatos de referencia, opinamos que el análisis efectuado por la Comisionada Especial, que confirma gran parte de las determinaciones emitidas por la CEE, fue co-rrecto en derecho. Dicho análisis se centró en una evalua-ción concienzuda de la prueba presentada por las partes y del derecho aplicable.
*825A nuestro juicio, al emitir sus recomendaciones, la Co-misionada Especial tomó en consideración el derecho al voto en el domicilio de las personas con impedimentos de movilidad (encamados), así como la forma más adecuada de garantizar que el Pueblo de Puerto Rico pudiese ejercer sus derechos democráticos en un ambiente de absoluta pu-reza e imparcialidad. En esta forma se pretendió evitar que este proceso se prestase para que un partido político, de forma ilegal y fraudulenta, obtuviese una ventaja inde-bida en las elecciones generales de 2016, al no acreditarse adecuadamente que cientos de personas deberían ser tra-tadas como personas con impedimentos de movilidad (en-camados) conforme a las disposiciones constitucionales, le-gales y reglamentarias antes expuestas. Es decir, de la prueba desfilada en este caso surge que, salvo contadas excepciones con las que estamos de acuerdo, tanto la Co-misionada Especial como la CEE actuaron correctamente al disponer de las solicitudes para el voto adelantado de las personas con impedimento de movilidad (encamados).
Recordemos que, si bien es cierto que “la Asamblea Legislativa estableció que la revisión de las decisiones de la Comisión sería mediante un juicio de novo” donde "el foro primario tiene la obligación ‘de celebrar una vista en su fondo, recibir evidencia y hacer sus propias determina-ciones de hecho y conclusiones de derecho al revisar las de-cisiones’ de la Comisión” —(énfasis nuestro y en el original) P.A.C. v. P.I.P., 169 DPR 775, 791-792 (2006)—, igualmente cierto es que “en aquellos casos en que la determinación [de la Comisión] dependa principal o exclusivamente de una cuestión de derecho electoral especializado”, debemos guar-dar la usual deferencia al mencionado organismo administrativo. (Énfasis nuestro). Mundo Ríos v. C.E.E. et al., 187 DPR 200, 207 (2012). Véanse: P.A.C. v. P.I.P, supra, pág. 792; Granados Rodríguez v. Estrada I, 124 DPR 1, 20-21 (1989). Sin duda, las controversias relacionadas con el voto adelantado de personas con impedimento de movi-*826lidad, es un área especializada de derecho electoral. Es precisamente con este estándar de revisión en mente que acogemos las recomendaciones contenidas en el Informe rendido por la Comisionada Especial y, en consecuencia, procederíamos en conformidad con lo allí dispuesto.
Por otra parte, debemos señalar que el planteamiento relacionado con la alegada falta de notificación a los elec-tores del proceso de apelación que tuvo lugar ante la CEE no nos convence. Ello, puesto que no se presentó prueba sobre este particular ante el foro administrativo(10) ni se presentó prueba fehaciente sobre ella ante la CEE. A esos efectos, el Informe de la Comisionada señala:
En cuanto los planteamientos sobre falta de notificación del procedimiento administrativo ante la CEE y violación del de-bido proceso de ley, durante el procedimiento administrativo que llevó a la Presidenta de la CEE a emitir su Resolución Enmendada, no se presentó prueba sobre el particular. Aun-que se intentó, por medio de la declaración del Sr. Walter Vé-lez Martínez, Secretario de la Comisión, éste no pudo afirmar ni negar el hecho de la notificación a los electores; ya que de su declaración, ello no corresponde a la CEE, si no a la Comisión Local. Informe de la Comisionada Especial, pág. 34.
Es decir, este asunto nunca se trajo ante la CEE; se in-tentó probar ante el Tribunal de Primera Instancia con el testimonio de una persona que, en esencia, nada dijo sobre el particular. Además, según surge del Informe de la Comi-sionada Especial, la representación legal del Comisionado Electoral del PNP tampoco pudo afirmar que en efecto se hubiese incumplido con las notificaciones aludidas.(11)
Por último, contrario a lo erróneamente señalado por una mayoría de este Tribunal, la determinación de la CEE no impide que electores ejerzan su derecho fundamental al voto en el evento electoral que se avecina. Solo implica que *827éstos deben acudir al colegio electoral correspondiente a emitir sus respectivos votos el próximo martes 8 de no-viembre de 2016. Así correctamente lo pretendió la Comi-sionada Especial, y la CEE, con su proceder en el presente caso. Así debió garantizarlo al País este Tribunal, pero la mayoría de esta Curia optó por no hacerlo.
HH 3-H HH
Por los fundamentos antes expuestos, y por entender que la determinación de la Comisionada Especial, Hon. Aileen Navas Auger, que confirma en gran parte la determi-nación de la CEE, garantizaba la pureza del proceso que debe regir los eventos electorales del próximo 8 de noviem-bre de 2016, disentimos del lamentable curso de acción se-guido por mía mayoría de este Tribunal hoy.

 Resolución Enmendada, CEE-RS-16-83, pág. 24.


 Íd., pág. 25.


 Dicha definición determina el peso que un juez administrativo (Administrative Law Judge) otorgará a una opinión médica al momento de adjudicar una recla-mación de beneficios por discapacidad de un trabajador.


 Véase Resolución Enmendada, CEE-RS-16-83.


 El pasado 31 de octubre de 2016, al momento de certificar la Resolución de este Tribunal donde se atendía todo lo relacionado a las mociones de desestimación por falta de jurisdicción presentadas por separado por el Comisionado Electoral del Partido Popular Democrático (Comisionado Electoral del PPD) y por el Comisionado Electoral del Partido del Pueblo Trabajador (Comisionado Electoral del PPT), en el presente caso, expresamos lo siguiente:
“Hace tan solo cinco días —el 26 de octubre de 2016— que en Luis A. Rodríguez Aponte (Comisionado Electoral del PPD) y otros v. Comisión Local de Elecciones de Las Marías, CC-2016-1017, un caso con controversias en extremo similares a la que hoy nos ocupa, los nueve Jueces que componemos este Tribunal procedimos de forma correcta al desestimar por falta de jurisdicción un recurso de revisión judicial en el cual el Comisionado Electoral del Partido Popular Democrático de Las Marías nos solicitaba que revisáramos un gran número de recusaciones por razón de domicilio efectuadas en ese municipio. Procedimos así ya que el recurso presentado por este no se había notificado a las partes dentro del término de veinticuatro horas que esta-blece la Regla 22(E) del Reglamento de este Tribunal, 4 LPRAAp. XXI-B, análoga al *823Art. 4.001 de la Ley Electoral del Estado Libre Asociado de Puerto Rico, 16 LPRA see. 4031. Hoy, en un caso en el que el Comisionado Electoral del Partido Nuevo Progre-sista nos solicita que revisemos ciertas determinaciones de la Comisión Estatal de Elecciones relacionadas con el voto adelantado de electores con impedimentos de movilidad (encamados), una mayoría de este Tribunal —sin brindar razones válidas en derecho para ello— se niega a desestimar por falta de jurisdicción un recurso que adolece, en esencia, del mismo defecto. No podemos avalar con nuestro voto ese lamentable y errado proceder. Con el mismo sentido de justicia y de responsabilidad que empleé al disponer del caso Luis A. Rodríguez Aponte (Comisionado Electoral del PPD) y otros v. Comisión Local de Elecciones de Las Marías, hoy desestimaría por falta de jurisdicción el caso ante nos”. (Énfasis en el original).
Ahora bien, en vista de que cinco compañeros Jueces de este Tribunal optaron por reconocer jurisdicción donde no la había, es nuestro deber y responsabilidad atender este caso en sus méritos.
Sobre este particular, véase además, en la Resolución de 31 de octubre de 2016 emitida en el caso de epígrafe, el voto particular disidente del Juez Asociado Señor Peliberti Cintrón, al cual se unieron la Jueza Presidenta Oronoz Rodríguez y el Juez Asociado Señor Colón Pérez, así como el voto particular disidente de la Juez Asociada Señora Rodríguez Rodríguez.


 Informe de la Comisionada Especial, págs, 33-34.


 Íd.


 Íd., pág. 34.


 Íd.


 Íd.


 Íd., pág. 4.